Citation Nr: 0929178	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for asthma.  

2.  Entitlement to service connection for arm, neck, and leg 
pain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1976 to January 
1986 and from September 2002 to September 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of service connection for arm, neck, and leg pain 
and whether new and material evidence has been submitted to 
reopen the claim for service connection for asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

REMAND

In October 2007, the Veteran submitted requests for hearings 
before a decision review officer (DRO) and before a Board 
member.  Review of the evidence indicates that the Veteran 
was provided a DRO hearing in October 2008.  The evidence 
does not indicate that the Veteran was ever scheduled for a 
Travel Board hearing, however.  This hearing must be 
scheduled at the RO level; accordingly, a remand is required.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).

The case is REMANDED for the following action:

Make the necessary arrangements to 
schedule the Veteran for a Travel Board 
hearing at the RO and notify him of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the Veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
L.M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


